Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered and are persuasive with respect to claim 1.
Applicant's arguments are not persuasive with respect to claim 20.  Applicant argues: Chisholm does not suggest or disclose a belt having outer teeth configured to be in contact with teeth of another belt and does not suggest or disclose such capability nor aiming to solve the issue of structure for moving one belt using another.  This is not persuasive because the timing teeth 24 in Chisolm’s Figs. 5A-B and para 52 can be considered “outer teeth,” since they would be located on the belt 10’s outer surface, in the embodiment in which back-up belt 100 is driven by conveyor belt 10 (see para 56).  Alternatively/additionally, Chisolm’s timing teeth 24 can be considered “outer teeth” since they are located towards the lateral outside of the belt.

Election/Restrictions
Claims 1, 6, and 18 are allowable. The restriction requirement between Groups I through VI, as set forth in the Office action mailed on 5/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/21/21 is withdrawn.  Claims 2-3, 5, 11-13, and 19, directed to Groups I through III, V, and VI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisholm et al. (2011/0132729 A1).
Regarding claim 20, Chisholm discloses a timing belt mechanism, comprising: 
at least two pulleys (see rollers around which 10 is wound, fig. 1); 
wherein at least one of said at least two pulleys is activated by a motor (inherent in fig. 1 and paras 43,52-56); and 
a first timing belt (10, fig. 1) comprising outer teeth (Figs. 5A-B and para 52: timing teeth 24.), stretched around said at least two pulleys and configured to be moved by said at least one of said at least two pulleys (A single drive motor can be used for the conveying belt 10 and back-up belts 90/100.  See fig. 1 and paras 43,52-56.); 

Regarding claim 21, Chisholm further discloses the timing belt mechanism of claim 20, wherein said second timing belt is a conveyor timing belt (See fig. 1 and paras 43,52-56.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (US 2011/0132729 A1) in view of Kojima (US 2006/0202646 A1).
Regarding claim 22, Chisholm discloses all the limitations introduced in parent claim 20.
Chisholm does not appear to disclose the timing belt mechanism of claim 20, further comprising at least one encoder comprising at least one reading head and at least one encoder scale.
However, Chisholm, as modified by Kojima, discloses the timing belt mechanism of claim 20, further comprising at least one encoder comprising at least one reading head and at least one encoder scale (Kojima teaches placing an encoder scale over the entirety of a belt.  See para 19.  This would be a well-known alternative to Chisholm's timing teeth and can replace Chisholm's timing teeth in order to improve accuracy.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chisholm with the teachings of Kojima, for the purpose of improving accuracy.

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

January 27, 2022